Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemasa et al. (US 2016/0051796, hereinafter “Kanemasa”) in view of Narayan et al. (US 2003/0213939, hereinafter “Narayan”).
As to claims 1 and 9, Kanemasa discloses a channel tube for an endoscope comprising: 
an inner-layer tube (inner layer 22, Fig.2)  having an elastomer or a flexible resin as a base material thereof (see [0059] for a list of materials);
a through hole (lumen 20, Fig.2) inside the inner-layer tube, the through hole extending in a longitudinal direction of the inner-layer tube (Figs.2,3);
an elastomer layer (outer layer 38, Fig.2) including a polymer elastomer (see [0061]-[0063] for a list of materials), the elastomer layer being disposed so as to cover an outside of the inner-layer tube (as shown in Fig.2), and an outer peripheral surface of the elastomer layer being exposed to an outside (as shown in Fig.2); 
a reinforcing layer part (reinforcing layer 40, Fig.2) including a metal blade (braided wires 42, [0076], which can be made of a metal, [0066],[0076]), the reinforcing layer part being disposed so as to surround the inner-layer tube (as shown in Fig.2); and 

wherein the elastomer layer penetrates through the reinforcing layer part and the buffer layer part so as to be in close contact with an outer peripheral surface of the inner-layer tube (as shown in Fig.2, the elastomer layer 38 extends from its outer peripheral surface to the inner-layer tube, penetrating the braids 26,40).
Since Applicant’s specification only mentions the particular “adhesiveness” between the elastomer layer (2) and the blade (3,4) with respect to the elastomer layer (2) being formed of a perioxide-crosslinked rubber or thermoplastic elastomer (see paragraph [0029], page 11, lines 4-15 of the specification, “hardly adheres to the below mentioned resin blade 3 and metal blade 4”), it must be assumed that in order for the elastomer layer to have “an adhesiveness with respect to the metal blade and the resin blade that is low enough such that when the elastomer layer is deformed due to bending of the elastomer layer, the metal blade and the resin blade slide relative to each other and are relatively displaced” (last limitation of claim 1), the elastomer layer includes an organic peroxide crosslinked rubber or thermoplastic elastomer.1
Thus, Kanemasa, as set forth above, fails to disclose that the elastomer forming the elastomer layer includes an organic peroxide crosslinked rubber or a thermoplastic elastomer in which the organic peroxide crosslinked rubber is dispersed.  Narayan is just one of numerous 
As to claim 4, the buffer layer part is disposed between the inner-layer tube and the reinforcing layer part (as shown in Fig.2).
As to claim 7, the inner-layer tube is made of a fluororesin (fluorine-based thermoplastic polymer materials, such as PTFE, [0059]).
As to claim 11, the metal blade is a metal mesh-like body and the resin blade is a resin mesh-like body (braided, [0067],[0076])

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemasa et al. (US 2016/0051796, hereinafter “Kanemasa”) in view of Narayan et al. (US 2003/0213939, hereinafter “Narayan”), as set forth above with respect to claim 1, and further in view of Kanemasa et al. (US 2015/0051541, hereinafter “Kanemasa 2”).
Kanemasa, as set forth above with respect to claim 1, fails to teach that the metal blade (40) is partly exposed to an outside from the outer peripheral surface.  Kanemasa 2 teaches, in a similar tube arrangement including first and second blades (note coils 90 and 31 encompassed by outer layer 12 which covers inner layer 11, Fig.1), to partly expose the first blade to an outside of the outer peripheral surface of the elastomeric layer (as shown in Figs.3(a) and 3(b), the first .

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not be repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Applicant argues that Kanemasa fails to teach: 1) the elastomer layer penetrates through the reinforcing layer part and the buffer layer part so as to be in close contact with an outer peripheral surface of the inner-layer tube, and 2) the elastomer layer has an adhesiveness with respect to the metal blade and the resin blade that is low enough such that when the elastomer layer is deformed due to bending of the elastomer layer, the metal blade and the resin blade slide relative to each other and are relatively displaced.

	As to (2), as set forth above in the rejection, Applicant’s specification only suggests that a perioxide crosslinked elastomer will provide the “adhesiveness” that is “low enough” as claimed (see paragraph [0029], page 11, lines 4-15 of the specification, “hardly adheres to the below mentioned resin blade 3 and metal blade 4”).  Thus, this limitation was previously addressed with respect to the rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that, although many other materials are listed as potentially being used for the elastomer layer (2) of Applicant invention, the specification only refers to a perioxide-crosslinked rubber or thermoplastic elastomer, or thermoplastic elastomer in which organic perioxide crosslinked rubber is dispersed, as “hardly adhering” to the blades.  Even though the blades (e.g. meshes) will inherently slide with respect to each other when embedded in any flexible material and bent (due in part to their different distances from the center of the tube), the last limitation of claim 1 is being interpreted as only encompassing  a perioxide-crosslinked rubber or thermoplastic elastomer, or thermoplastic elastomer in which organic perioxide crosslinked rubber is dispersed.